Case 2:19-cv-03964-DDP-FFM Document 76-7 Filed 10/28/19 Page 1 of 2 Page ID #:613




                     EXHIBIT E
Case 2:19-cv-03964-DDP-FFM Document 76-7 Filed 10/28/19 Page 2 of 2 Page ID #:614


  From:    Dawson Morton dawson@dawsonmorton.com
Subject:   Re: Proposed message to Dawson
   Date:   October 11, 2019 at 1:41 PM
     To:   Vince Martinez vmartinez@twitchellandrice.com
    Cc:    dawson@lawofficesofsantosgomez.com, todd toddhuntlaw.com todd@toddhuntlaw.com

       Hi Vince:

       Thanks for your email. As I’ve noted—I think unilaterally noticing depositions is inappropriate. All of these deposition notices were
       sent that way—which makes me think you did not actually expect these depositions to go forward. As you know, on September 27,
       you unilaterally notice three depositions for Mexico City to occur on October 21 and October 22 with a fourth deposition to occur in
       Santa Maria on October 25. Five days later, you again unilaterally noticed the depositions, for the same dates, this time for Los
       Angeles and Santa Maria. The amended deposition notices removed the document production requests made in the original notices.
       But now, since you’ve asked, no these depositions can’t go forward as noticed. I assume you will withdraw the notices—please let
       me know if that is not the case. I am happy to arrange depositions of the litigants who wish to remain in the case but because of the
       threats and in-person visits, we need the protections set for hearing on October 28 so that conduct won’t continue.

       Dawson Morton
       dawson@dawsonmorton.com
       404-590-1295



           On Oct 11, 2019, at 9:26 AM, Vince Martinez <vmartinez@twitchellandrice.com> wrote:

           Dawson:

           In light of the expense in carrying-out the noticed depositions, I just wanted to confirm
           with you that your clients will be attending the depositions. Thank you for your attention
           to this matter.

           Sincerely,

           Vincent T. Martinez, Esq.
           TWITCHELL AND RICE, LLP
           215 N. Lincoln Street
           Santa Maria, CA 93458
           Tel: (805) 925-2611
           Fax: (805) 925-1635
           website: www.twitchellandrice.com

           CONFIDENTIALITY NOTICE: This electronic message is intended to be viewed only by the individual
           or entity to whom it is addressed. It may contain information that is privileged, confidential and
           exempt from disclosure under applicable law. Any dissemination, distribution or copying of this
           communication is strictly prohibited without our prior permission. If the reader of this message is not
           the intended recipient, or the employee or agent responsible for delivering the message to the
           intended recipient, or if you have received this communication in error, please notify us immediately
           by return e-mail and delete the original message and any copies of it from your computer system.
